[Cite as State v. Bennett, 2018-Ohio-103.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State of Ohio,                                     :

                 Plaintiff-Appellee,               :                 Nos. 17AP-473
                                                                    (C.P.C. No. 12CR-2586)
v.                                                 :                and    17AP-474
                                                                    (C.P.C. No. 12CR-2591)
Brandon Bennett,                                   :
                                                               (ACCELERATED CALENDAR)
                 Defendant-Appellant.              :


                                             D E C I S I O N

                                     Rendered on January 11, 2018


                 On brief: Ron O'Brien, Prosecuting Attorney, and Sheryl L.
                 Prichard, for appellee.

                 On brief: Brandon Bennett, pro se.

                 APPEALS from the Franklin County Court of Common Pleas

TYACK, J.
        {¶ 1} Brandon Bennett is appealing from the denial of his "Motion to Correct
Sentence." He assigns a single error for our consideration:
                 The Trial Court erred and abused its discretion; when it
                 overruled and denied Defendant's properly filed Verified
                 Motion to Correct Sentence alleging sentencing issues,
                 without any real review or even holding a Hearing; by
                 incorrectly ruling that the Sentence imposed was not contrary
                 to law and further incorporating the State's flawed argument
                 that these errors can only be raised on direct appeal and are
                 barred from review under principles of res judicata. In fact,
                 ignored by both the Trial Court and the State, the Ohio
                 Supreme Court recently expanded the Void Sentence Doctrine
                 and held contrary to law, in sentencing context, means when
                 the lower court disregards statutory mandates; and such
                 review can happen at any time, and is not barred by res
                 judicata. See State v. Williams, 148 Ohio St. 3d 403, 2016 Ohio
                 7658, 2016 Ohio LEXIS 2782 (2016).
Nos. 17AP-473 and 17AP-474                                                                  2


       {¶ 2} Bennett entered into a plea bargain over 5 years ago under the terms of which
he entered guilty pleas to 3 counts of aggravated robbery. Bennett, his counsel, and the
State of Ohio agreed that he should receive sentences totaling 15 years. The trial court judge
assigned to the case accepted the plea bargain, including the joint recommendation that
Bennett be sentenced to 15 years of incarceration. Bennett was so sentenced.
       {¶ 3} Years later, Bennett filed his motion asking that his sentences be set aside
because the trial court accepted his agreed sentence without doing a separate analysis
applying R.C. 2929.14(C)(4). The trial court judge now assigned to Bennett's cases followed
the Supreme Court of Ohio's ruling in State v. Sergent, 148 Ohio St.3d 94, 2016-Ohio-2696
and overruled Bennett's motion. The Sergent case says that when the trial court judge
accepts the joint agreement of the parties, an analysis under R.C. 2929.14(C) is not
required.
       {¶ 4} The trial court judges properly overruled Bennett's motion.
       {¶ 5} The sole assignment of error is overruled. The judgment of the Franklin
County Court of Common Pleas is affirmed.
                                                                        Judgment affirmed.

                            KLATT and BRUNNER, JJ., concur.